Adams, Ch. J.
1 1, TAX* SALE l fe'notico’anci deed. The words, fov,rteen acres, describe no land, nor is the description helped by the limitation of the fourteen acres to a certain larger tract. It is still O fatally defective. This, of course, the appellant would not deny if the words are to be considered solely by themselves. But he insists that under the statute *53the words may be given a definite moaning. lie insists that under tlie statute fourteen acres of a given forty acre tract moans an undivided fourteen-fortieths of the tract. The statute relied upon is section 876 of the Code. That section provides that where .a person offers to pay the taxes upon a tract for less than the whole, and designates the portion for which he will pay the taxes, the portion thus designated shall in all cases be considered an undivided portion. The appellant claims that in this case the portion designated was fourteen acres, and as the whole tract was forty acres, the portion sold must, under the statute, be considered an undivided four-, teen-fortieths of the forty acre tract.
If we should concede that the bid under the statute was not void for uncertainty, it would not follow that the deed would not be. The description in the deed designed to constitute the foundation of a title for all time, should be sufficient by its own terms.
We think that the same may be said of the notice of the expiration of redemption. By section 894 of the Code .the notice must contain a description of the land sold. If the bid is made in language so indefinite as to mean nothing, and can only be made to mean something by being translated under the statute into language essentially different, we think that the translation should be made not only before the description passes into the deed, but before it passes into the notice of expiration of redemption. Otherwise it appears to us that it cannot be said that the notice contains a description of the land in any proper sense. The notices in this case contained the same defective descriptions as the deeds. We think, therefore, that both the deeds and notices are void, and that the plaintiff is still entitled to redeem.
x tier: costs. A question is raised as to whether plaintiff should pay the costs of this action. The defendant insists that he should, because plaintiff never made any tender to de- . fendant. The evidence merely shows that plaintiff, by his agent, went to the county auditor and offered to *54redeem, but was denied tbe right because a deed had been already executed. Under the rule in Corning Town Co. v. Davis, 44 Iowa, 622, it appears to us that the defendant’s position is well taken.
Modified and affirmed.